Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The office action is being examined in response to the RCE filed by the applicant on April 22, 2021.
Claims 1-5 and 7-9 are pending and have been examined.
Claims 1, 4, 5, 7, and 8 have been amended.
Claims 1-5 and 7-9 are currently rejected.
This action is made NON-FINAL.
Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive. 
Regarding the 112 rejections, the amendments to the claims have corrected the previous rejections, however the amendments raised new 112 rejections as shown below.
Applicant’s arguments appear to be directed to the instant limitations of the claims. The rejection has accordingly been updated below to cover the amended limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite the limitation “the operational status of… the cleaning devices” in lines 10 and 11 of claims 1 and 5 respectively. There is insufficient antecedent basis for this limitation in the claim.
	Claims 1 and 5 recite the limitation “the operating status” in lines 16 and 17 of claims 1 and 5 respectively. It is unclear if this is meant to be the operating status of only the household appliance, only the cleaning devices, or the operating status of either the household appliance or the cleaning devices. For the purposes of examination, the examiner is interpreting the limitation to be the operating status of either the household appliance or the cleaning devices.
Claims 2-4, and 7-9 are rejected due to their dependence on rejected independent claims 1 and 5 as shown above.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Langhammer (U.S. Pub. No. 2016/0066759) in view of Jeon (U.S. Pat. No. 9606543), Xue (U.S. Pub. No. 2012/0306661), and Lee (U.S. Pub. No. 2015/0052703).
Regarding claim 1:

Langhammer teaches:
•    	A system ("domestic appliance system 10" [0034]; fig. 1)
•    	of at least one household appliance (a stationary domestic appliance [0032]), at least [a plurality] of automatically moving cleaning device (a mobile domestic appliance, for example a mobile domestic appliance in the form of a robotic vacuum cleaner [0032]), and a control device for controlling an operation of the cleaning device, (The means for carrying out the method are, for example, a control unit having a microprocessor or the like and a memory, in which there is loaded a control programme which can be executed by the microprocessor and comprises an implementation of the respective method steps in software form [0032])
Jeon also teaches:
A system (fig. 11, cooperative cleaning system 1100)
[of at least one household appliance], a plurality of automatically moving cleaning device (fig. 11, cleaning robots 1120 & 1130, a cooperative cleaning controller 1110), and a control device for controlling an operation of the cleaning device, (The cooperative cleaning controller 1110 may include a communicator 1111, a cleaning area partitioner 1112, a monitor 1113, a task assignor 1114, and a task reassignor 1115. The cooperative cleaning controller 1110 may assign a task to the multiple cleaning robots 1120 and 1130. [col 11, lines 51-55])
Langhammer does not teach, however Jeon teaches:
wherein the control device has a surrounding area map (fig. 2B, map 220; fig 3A, cleaning area map 310), which includes the surrounding area of the system (FIG. 3A illustrates a cleaning area map 310 and FIG. 3B illustrates a corresponding topology map 320. [col 5, lines 54-56]; examiner notes that fig. 3A shows the shape and distance rooms that make up the surrounding area of the system.) and information about [a location of the household appliance] and of the cleaning devices (fig. 2B, map 220 showing location of multiple cleaning robots 221 and standby cleaning robots 222) as well as information about the operational status [of the household appliance] and/or the cleaning devices (The information received from the multiple cleaning robots may include information on at least one of a location, a load capacity, a battery status, and a breakdown occurrence for each of the multiple cleaning robots, and whether an amount of garbage in the cleaning area rapidly increases. [col 2, lines 12-16]),
wherein the control device checks which cleaning operation is required (a cooperative cleaning method including monitoring whether a request for cleaning occurs, and assigning an area cleaning task to multiple cleaning robots when the request for cleaning occurs. [col 1, lines 63-66]; The assigning may be performed based on at least one of a size, an amount of garbage, and a priority of the cleaning area. [col 2, lines 6-8]) when the operating status appears (When the request for the cleaning occurs [col 12, lines 14-21]), and which cleaning device of the system is available for this cleaning operation (The reassigning may include appointing at least one of the multiple cleaning robots as a lead robot based on at least one of a location, a load capacity, a battery status, and a breakdown occurrence of each of the multiple cleaning robots, and reassigning the task to the multiple cleaning robots by the lead robot. [col 2, lines 28-33]; the task assignor 1114 may assign an area cleaning task to the multiple cleaning robots 1120 and 1130. The task assignor 1114 may assign the task based on at least one of a size, an amount of garbage, and a priority of cleaning areas. The task reassignor 1115 may reassign a task to the multiple cleaning robots 1120 and 1130 based on the information received from the multiple cleaning robots 1120 and 1130. When at least one of the multiple cleaning robots 1120 and 1130 is on standby, the task reassignor 1115 may reassign the task to the standby cleaning robot. When none of the multiple cleaning robots 1120 and 1130 are on standby, the task reassignor 1115 may reassign the task to a cleaning robot assigned to a different cleaning area. [col 12, lines 14-30]; the examiner is interpreting the above to constitute a system that is choosing cleaning robots based on their status, capability, and the type of cleaning task needing to be performed.), 
Langhammer to include the teachings as taught by Jeon “for cooperative cleaning using multiple cleaning robots… to facilitate easier management of the cleaning.” [Jeon, abstract].
Langhammer in view of Jeon does not teach however Xue teaches:
of at least one household appliance (a plurality of appliances, each of which comprises a unique radio frequency identification tag [abstract])
wherein the control device is a separate control device (fig. 1, central controller 162), which is arranged outside of the household appliance and of the cleaning device (As shown in FIG. 1, the smart home interface terminal 152 is not coupled to the appliances of the smart home 100 directly. Instead, there is a central controller 162 placed between the appliances and the smart home interface terminal 152. Furthermore, the central controller 162 can be configured to control more than one smart home. As such, the combination of the central controller 162 and smart homes can be determined by a user. In other words, a central controller (e.g., central controller 162) may be capable of controlling a plurality of smart homes simultaneously. [0029]),
wherein the household appliance is configured to transmit (receive the various system parameters of the appliance [0008]) its device type (a plurality of appliances, each of which comprises a unique radio frequency identification tag [abstract]) and/or current device location (the location … of the appliance [0008]) as well as a current operating status of the household appliance to the control device (the operational parameters of the appliance, analyze the various system parameters of the appliance and the operational parameters of the appliance [0008]), 
information about a location of the household appliance (an appliance mapping unit coupled between a reader and an appliance identification unit, wherein the appliance mapping unit links an appliance identification number of an appliance with various system parameters of the appliance [0007]); the location … of the appliance [0008]]
information about the operational status of the household appliance (the operational parameters of the appliance, analyze the various system parameters of the appliance and the operational parameters of the appliance [0008])
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Langhammer in view of Jeon to include the teachings as taught by Xue since “the security and reliability of the smart home 100 can be improved. Furthermore, the central controller 162 can be configured to control more than one smart home. As such, the combination of the central controller 162 and smart homes can be determined by a user. In other words, a central controller (e.g., central controller 162) may be capable of controlling a plurality of smart homes simultaneously” [0029]. 
Langhammer in view of Jeon and Xue does not teach however Lee teaches:
wherein the control device is configured to control a cleaning operation of each of the cleaning devices (fig.8; the robot cleaner 100 executes automatic cleaning at the location of the sound, in step S250 [0107]; Jeon above discloses using multiple cleaning devices as shown above. It would also have been obvious to have duplicated the process of Lee to accommodate multiple robots as a duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B)) as a function of the transmitted operating status of the household appliance (When the robot cleaner 110 is in a standby mode, a running mode, or a cleaning mode, the sound obtaining device 130 may be in an activated state. When a certain sound is generated from somewhere in a house, the sound obtaining device 130 receives the sound. The sound obtaining device 130 delivers the received sound to the controller 110. [0086]; examiner notes that by sensing the sound the controller is capable of determining the status of various appliances within the household as described in [0084]-[0122]), fully automatically and without assistance from a user (fig. 8 and 9A-9D; In a case in which the controller 110 determines that performing automatic cleaning is required based on the recognized sound, the controller 110 may recognize the location of the sound and make preparation for execution of automatic cleaning [0099]),
wherein the control device is configured to control the cleaning devices such that one of the cleaning devices performs the cleaning operation at the location of the household appliance (automatic cleaning may be simply and promptly performed at a location of a particular sound [0118]; examiner notes that the location of the sound corresponds to the location of the household appliance; Jeon above discloses using multiple cleaning devices as shown above. It would also have been obvious to have duplicated the process of Lee to accommodate multiple robots as a duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B)) at a beginning and/or after ending an operation of the household appliance (When the user 901 stops using the hair dryer, namely, when the corresponding sound 903 is not generated any longer, the controller 110 of the robot cleaner 100 may provide control to , 
and wherein the control device is further configured to output a control command for moving the one cleaning device to the device location of the household appliance (fig.8; The controller 110 controls the drive 160 to move to the location of the already recognized sound and controls a cleaning unit (not shown) to perform automatic cleaning in the vicinity of the location of the corresponding sound [0108]) and for performing the cleaning operation at the device location (since cleaning is automatically performed at the location of the sound after the sound is recognized [0109]), whereupon the one cleaning device moves to the household appliance and performs the cleaning operation there (automatic cleaning may be simply and promptly performed at a location of a particular sound [0118]; examiner notes that the location of the sound corresponds to the location of the household appliance).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Langhammer in view of Jeon and Xue to include the teachings as taught by Lee “since cleaning is automatically performed at the location of the sound after the sound is recognized, a contamination material can be quickly removed. Also, since there is no need to unnecessarily clean the entirety of the interior of the house, unnecessary power consumption of the robot cleaner 100 may be reduced” [0109]. Furthermore In re Venner 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) establishes that providing an automatic or mechanical means to replace a manual activity which 
Regarding claim 2:
Langhammer in view of Jeon, Xue, and Lee, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Langhammer further teaches:
wherein the household appliance (domestic appliances and specifically stationary domestic appliances, such as [0011]) is selected from the group consisting of a kitchen machine (such as ovens, refrigerators [0011]), a window cleaning device (and the like [0011]), a washing machine (washing machines [0011]) and a clothes dryer (tumble dryers [0011]).
Regarding claim 3:
Langhammer in view of Jeon, Xue, and Lee, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Langhammer further teaches:
wherein the control device has a communication connection to the cleaning device and to the household appliance (the operation which is now possible is based on bi-directional wireless communication between a mobile domestic appliance 20, for example a robotic vacuum cleaner 20, and at least one stationary domestic appliance 12-18. [0040]).
Regarding claim 4:
Langhammer in view of Jeon, Xue, and Lee, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Langhammer further teaches:
wherein the system has a communication network (the mobile domestic appliance is connected for wireless communication to the at least one stationary domestic appliance of the domestic appliance system and in which the mobile domestic appliance and at least one stationary domestic appliance are designed to wirelessly exchange data and to exchange data in this way during operation. [0010]), 
in which the household appliance and the cleaning devices are in communication connection with one another via the control device (bi-directional wireless communication between a mobile domestic appliance 20, for example a robotic vacuum cleaner 20, and at least one stationary domestic appliance 12-18. [0040] (previously established that control devices are within the appliances)).
Regarding claim 5:
Langhammer teaches:
A method for operating a system (domestic appliance system 10 [0034]; fig. 1)
of at least one household appliance (a stationary domestic appliance [0032]), [a plurality of] automatically moving cleaning device (a mobile domestic appliance, for example a mobile domestic appliance in the form of a robotic vacuum cleaner [0032]), and a control device for controlling an operation of the cleaning device (The means for carrying out the method are, for example, a control unit having a microprocessor or the like and a memory, in which there is loaded a control programme which can be executed by the microprocessor and comprises an implementation of the respective method steps in software form [0032]), 
Jeon also 
A method (a method and a control apparatus for cooperative cleaning using multiple cleaning robots [abstract])
[of at least one household appliance], a plurality of automatically moving cleaning device (fig. 11, cleaning robots 1120 & 1130, a cooperative cleaning controller 1110), and a control device for controlling an operation of the cleaning device, (The cooperative cleaning controller 1110 may include a communicator 1111, a cleaning area partitioner 1112, a monitor 1113, a task assignor 1114, and a task reassignor 1115. The cooperative cleaning controller 1110 may assign a task to the multiple cleaning robots 1120 and 1130. [col 11, lines 51-55])
Langhammer does not teach, however Jeon teaches:
wherein the control device has a surrounding area map (fig. 2B, map 220; fig 3A, cleaning area map 310), which includes the surrounding area of the system (FIG. 3A illustrates a cleaning area map 310 and FIG. 3B illustrates a corresponding topology map 320. [col 5, lines 54-56]; examiner notes that fig. 3A shows the shape and distance rooms that make up the surrounding area of the system.) and information about [a location of the household appliance] and of the cleaning devices (fig. 2B, map 220 showing location of multiple cleaning robots 221 and standby cleaning robots 222) as well as information about the operational status [of the household appliance] and/or the cleaning devices (The information received from the multiple cleaning robots may include information on at least one of a location, a load capacity, a battery status, and a breakdown occurrence for each of the multiple cleaning robots, and whether an amount of garbage in the cleaning area rapidly increases. [col 2, lines 12-16]),
wherein the control device checks which cleaning operation is required (a cooperative cleaning method including monitoring whether a request for cleaning occurs, and assigning an area cleaning task to multiple cleaning robots when the request for cleaning occurs. [col 1, lines 63-66]; The assigning may be performed based on at least one of a size, an amount of garbage, and a priority of the cleaning area. [col 2, lines 6-8]) when the operating status appears (When the request for the cleaning occurs [col 12, lines 14-21]), and which cleaning device of the system is available for this cleaning operation (The reassigning may include appointing at least one of the multiple cleaning robots as a lead robot based on at least one of a location, a load capacity, a battery status, and a breakdown occurrence of each of the multiple cleaning robots, and reassigning the task to the multiple cleaning robots by the lead robot. [col 2, lines 28-33]; the task assignor 1114 may assign an area cleaning task to the multiple cleaning robots 1120 and 1130. The task assignor 1114 may assign the task based on at least one of a size, an amount of garbage, and a priority of cleaning areas. The task reassignor 1115 may reassign a task to the multiple cleaning robots 1120 and 1130 based on the information received from the multiple cleaning robots 1120 and 1130. When at least one of the multiple cleaning robots 1120 and 1130 is on standby, the task reassignor 1115 may reassign the task to the standby cleaning robot. When none of the multiple cleaning robots 1120 and 1130 are on standby, the task reassignor 1115 may reassign the task to a cleaning robot assigned to a different cleaning area. [col 12, lines 14-30]; the examiner is interpreting the above to constitute a system that is choosing cleaning robots based on their status, capability, and the type of cleaning task needing to be performed.), 
Langhammer to include the teachings as taught by Jeon “for cooperative cleaning using multiple cleaning robots… to facilitate easier management of the cleaning.” [Jeon, abstract].
Langhammer in view of Jeon does not teach however Xue teaches:
wherein the control device is a separate control device (fig. 1, central controller 162), which is arranged outside of the household appliance and of the cleaning device (As shown in FIG. 1, the smart home interface terminal 152 is not coupled to the appliances of the smart home 100 directly. Instead, there is a central controller 162 placed between the appliances and the smart home interface terminal 152. Furthermore, the central controller 162 can be configured to control more than one smart home. As such, the combination of the central controller 162 and smart homes can be determined by a user. In other words, a central controller (e.g., central controller 162) may be capable of controlling a plurality of smart homes simultaneously. [0029]),
transmitting by the household appliance information (receive the various system parameters of the appliance [0008]) regarding a device type of the household appliance (a plurality of appliances, each of which comprises a unique radio frequency identification tag [abstract]) and/or current device location (the location … of the appliance [0008]) as well as a current operating status of the household appliance to the control device (the operational parameters of the appliance, analyze the various system parameters of the appliance and the operational parameters of the appliance [0008]),
Langhammer in view of Jeon to include the teachings as taught by Xue since “the security and reliability of the smart home 100 can be improved. Furthermore, the central controller 162 can be configured to control more than one smart home. As such, the combination of the central controller 162 and smart homes can be determined by a user. In other words, a central controller (e.g., central controller 162) may be capable of controlling a plurality of smart homes simultaneously” [0029].
Langhammer in view of Jeon and Xue does not teach however Lee teaches:
controlling with the control device a cleaning operation of the cleaning device (fig.8; the robot cleaner 100 executes automatic cleaning at the location of the sound, in step S250 [0107]) as a function of the transmitted operating status of the household appliance (When the robot cleaner 110 is in a standby mode, a running mode, or a cleaning mode, the sound obtaining device 130 may be in an activated state. When a certain sound is generated from somewhere in a house, the sound obtaining device 130 receives the sound. The sound obtaining device 130 delivers the received sound to the controller 110. [0086]; examiner notes that by sensing the sound the controller is capable of determining the status of various appliances within the household as described in [0084]-[0122]), fully automatically and without assistance from a user (fig. 8 and 9A-9D; In a case in which the controller 110 determines that performing automatic cleaning is required based on the recognized sound, the controller 110 may recognize the location of the sound and make preparation for execution of automatic cleaning [0099]),
wherein the control device controls the cleaning devices so that one of the cleaning devices performs the cleaning operation at a location of the household appliance (automatic cleaning may be simply and promptly performed at a location of a particular sound [0118]; examiner notes that the location of the sound corresponds to the location of the household appliance) at the beginning and/or after ending an operation of the household appliance (When the user 901 stops using the hair dryer, namely, when the corresponding sound 903 is not generated any longer, the controller 110 of the robot cleaner 100 may provide control to perform an automatic cleaning mode [0117]; examiner notes that when the sound of the hair dryer stops, that corresponds to the ending of the operation of the household appliance), 
and wherein the control device outputs a control command for moving the one cleaning device to the device location of the household appliance (fig.8; The controller 110 controls the drive 160 to move to the location of the already recognized sound and controls a cleaning unit (not shown) to perform automatic cleaning in the vicinity of the location of the corresponding sound [0108]) and for performing the cleaning operation at the device location (since cleaning is automatically performed at the location of the sound after the sound is recognized [0109]), whereupon the cleaning device moves to the household appliance and performs a cleaning there (automatic cleaning may be simply and promptly performed at a location of a particular sound [0118]; examiner notes that the location of the sound corresponds to the location of the household appliance).
and wherein the control device is further configured to output a control command for moving the one cleaning device to the device location of the household appliance (fig.8; The controller 110 controls the drive 160 to move to the location of the already recognized sound and controls a cleaning unit (not shown) to perform automatic  and for performing the cleaning operation at the device location (since cleaning is automatically performed at the location of the sound after the sound is recognized [0109]), whereupon the one cleaning device moves to the household appliance and performs the cleaning operation there (automatic cleaning may be simply and promptly performed at a location of a particular sound [0118]; examiner notes that the location of the sound corresponds to the location of the household appliance).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Langhammer in view of Jeon and Xue to include the teachings as taught by Lee “since cleaning is automatically performed at the location of the sound after the sound is recognized, a contamination material can be quickly removed. Also, since there is no need to unnecessarily clean the entirety of the interior of the house, unnecessary power consumption of the robot cleaner 100 may be reduced” [0109]. Furthermore In re Venner 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) establishes that providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 (III).
Regarding claim 7:
Langhammer in view of Jeon, Xue, and Lee, as shown above, discloses all the limitations of claim 5, upon which this claim is dependent.
Langhammer further teaches:
wherein the control command for the cleaning device is output at the beginning and/or upon completion of an operation of the household appliance (an .
Regarding claim 9:
Langhammer in view of Jeon, Xue, and Lee, as shown above, discloses all the limitations of claim 5, upon which this claim is dependent.
Langhammer further teaches:
wherein an operating plan of the cleaning device, in which future operating tasks are stored, is adapted as a function of the operating status of the household appliance ("an operator control action by a user is picked up by means of an operating element comprised by the stationary domestic appliance, and the stationary domestic appliance wirelessly sends an automatically generated piece of control information relating to the operator control action to the mobile domestic appliance." [0023]; "The means for carrying out the method are, for example, a control unit having a microprocessor or the like and a memory, in which there is loaded a control programme which can be executed by the microprocessor and comprises an implementation of the respective method steps in software form." [0032]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Langhammer (U.S. Pub. No. 2016/0066759) in view of Jeon (U.S. Pat. No. 9606543), Xue (U.S. Pub. No. 2012/0306661), and Lee (U.S. Pub. No. 2015/0052703) in further view of Hummel (U.S. Pub. No. 2018/0021942).
Regarding claim 8:
Langhammer in view of Jeon, Xue, and Lee, as shown above, discloses all the limitations of claim 5, upon which this claim is dependent.
Langhammer in view of Jeon, Xue, and Lee does not teach however Hummel teaches:
further comprising transmitting with the control device a confirmation inquiry to a user of the system (fig. 10b; the control unit 110 may transmit a message of "Temperature is now increasing. Current indoor temperature is 30.degree. C. Want to operate air conditioner? Or open window?" to the terminal device 200 through the SNS server S by using the second communication unit 162. Thereafter, when a message of "Open the door" is received in response, the terminal device 200 may transfer the received message to the robot cleaner 100 through the SNS server S. [0156]) prior to transmitting the control command to the one cleaning device (The robot cleaner 100 recognizes the received message, and when the received message is a control message corresponding to a different device corresponding to the environment information, the robot cleaner 100 may generate a control command according to the control message. [0156]), 
and displaying the confirmation inquiry on a mobile end device of the user (Fig. 10b (mobile device 200); the control unit 110 may generate a control command different from the previously generated control command, and transmit the generated control command to the corresponding different device. For example, as illustrated in FIG. 10B, after the robot cleaner 100 may receive the control message from the terminal device 200 and generate the corresponding control command [0157]).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Langhammer in view of Jeon, Xue, and Lee to include the Hummel to notify a user of an event and allow them do have input in regards to the outcome of said event.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou (CN 105046340) discloses an appliance requesting cleaning.
Shim (U.S. Pub. No. 2016/0139752) discloses an example user terminal apparatus includes communication circuitry configured to be connected to a home network comprising a plurality of devices
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180.  The examiner can normally be reached on M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665